DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Claim 3, lines 2-3 recite in part “and supporting the combing block to move”.  The claim should be amended to recite “and supports the combining block to move”.
Claim 11, line 5 recites in part “with combined with the second plane base”.  The claim should be amended to recite “combined with the second plane base”.
Claim 11, line 7 recites in part “with combined with the rotational motion module”.  The claim should be amended to recite “combined with the rotational motion module”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the linear motion of the needle" in line 10.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the linear motion of the needle” will be interpreted as “a linear motion of the needle”.
It is noted, since claims 2-13 depend from rejected claim 1, dependent claims 2-13 also stand rejected under 35 U.S.C. 112(b).
Claim 2 recites “an inserting shaft combined with the inserting guider at a side of the guiding rail, with moving back and forth”.  It is unclear what “with moving back and forth” means.  For the purpose of examining the claim, “an inserting shaft combined with the inserting guider at a side of the guiding rail, with moving back and forth” will be interpreted as “an inserting shaft combined with the inserting guider at a side of the guiding rail, and moves back and forth in the inserting guider”, as supported in para.00107 of the Specification.
Claim 4, line 6 recites in part “a sectional area”.  It is unclear whether this sectional area is the same sectional area referred to in line 3 of claim 4, or if a new sectional area is being claimed.  For the purpose of examining the claim, “a sectional area” in line 6 will be interpreted as “a second sectional area”.
Claim 9, line 7 recites in part “the rotational motion”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the rotational motion” will be interpreted as “a rotational motion”.
Claim 9, line 9 recites in part “the first rotational driver”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the first rotational driver” will be interpreted as “the first rotation driver”.
Claim 9, line 9 recites in part “the second rotational driver”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the second rotational driver” will be interpreted as “the second rotation driver”.
Claim 10, line 3 recites in part “the first rotational base”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the first rotational base” will be interpreted as “the first rotation base”, and claim 10 will be interpreted as depending from claim 8.
Claim 10, line 4 recites in part “the second rotational base”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the second rotational base” will be interpreted as “the second rotation base”, and claim 10 will be interpreted as depending from claim 8.
Claim 12, line 7 recites in part “the rotational motion”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “The rotational motion” will be interpreted as “rotational motion”.
Claim 12, line 9 recites in part “the first rotational driver”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the first rotational driver” will be interpreted as “the first rotation driver”, and claim 11 will be interpreted as depending from claim 8.
Claim 12, line 9 recites in part “the second rotational driver”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the second rotational driver” will be interpreted as “the second rotation driver”, and claim 11 will be interpreted as depending from claim 8. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (U.S. Publication No.2012/0265051 A1; hereinafter “Fischer”).
Regarding claim 1, Fischer discloses a handle unit for interventional procedure, the handle unit being gripped by an operator corresponding to movement of a needle for the interventional procedure (see embodiment of Figure 11), the handle unit comprising: a gripper gripped by the operator; a mode selection module equipped to the gripper, and selecting one of motion modes comprising a linear motion mode, a rotational motion mode and a plane motion mode, the needle linearly moving with one degree of freedom in the linear motion mode (para.0074-0075), the needle rotationally moving with two degrees of freedom in the rotational motion mode (para.0074-0075), the needle moving in a plane with two degrees of freedom in the plane motion mode; and a linear motion module performing the linear motion of the needle based on the selection of the mode selection module, and equipped to the gripper (see para.0074-0075).
	Regarding claim 5, Fischer further discloses a haptic generating module vibrating the gripper or the linear motion module (see Abstract).  


    PNG
    media_image1.png
    590
    716
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the claim objections and the rejections made under 35 U.S.C. 112(b) discussed above have been corrected.
Claims 2-13 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the linear motion module disclosed in claim 1 above further comprises: an inserting guider combined with an inside of the gripper, a guiding rail being longitudinally formed in a longitudinal direction; an inserting shaft combined with the inserting guider at a side of the guiding rail, with moving back and forth; a linear motion sensor sensing a position of the inserting shaft; a combining block slidably combined with the guiding rail with combined with the inserting shaft, and connected to the linear motion sensor; and a returning elastic part equipped to the guiding rail, and returning the combining block to an initial position.  Fischer fails to disclose these limitations.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest the handle unit of claim 1 disclosed above, wherein the gripper comprises :a linear body having the linear motion module inside thereof, and gripped by the operator; a control body protruded at a first side of the linear body to form a sectional area larger than that of the linear body, having the mode selection module, and exposing a control lever controlling the linear motion module; and a support body protruded at a second side of the linear body to form a sectional area larger than that of the linear body.  Fischer fails to disclose these limitations.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a master device for interventional procedure, the master device comprising: the handle unit as disclosed in claim 1 above, further comprising a rotational motion module rotating the needle based on the selection of the rotational motion mode, and combined with the gripper; and a plane motion module moving the needle in a plane based on the selection of the plane motion mode, and combined with the rotational motion module.  Fischer fails to disclose these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773